ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_05_FR.txt.                                                                            658




           DÉCLARATION DE M. LE JUGE ROBINSON

[Traduction]

  1. Bien qu’ayant voté en faveur du dispositif de l’arrêt, je tiens à reve-
nir sur deux aspects de cette décision.


                        Responsabilité de l’État

  2. Les sept premières phrases du paragraphe 59 de l’arrêt se lisent
comme suit :
       « La CIRFT impose aux Etats parties des obligations s’agissant
    d’infractions commises par une personne « qui, par quelque moyen
    que ce soit, directement ou indirectement, illicitement et délibéré-
    ment, fournit ou réunit des fonds dans l’intention de les voir utilisés
    ou en sachant qu’ils seront utilisés, en tout ou partie, en vue de com-
    mettre » des actes de terrorisme au sens de l’alinéa a) ou b) du para-
    graphe 1 de l’article 2. Ainsi qu’il est indiqué dans son préambule, la
    convention vise l’adoption de « mesures eﬃcaces destinées à prévenir
    le ﬁnancement du terrorisme ainsi qu’à le réprimer en en poursuivant
    et punissant les auteurs ». La CIRFT s’applique aux infractions com-
    mises par des individus. L’article 4, en particulier, requiert que
    chaque Etat partie à la convention érige en infractions pénales au
    regard de son droit interne les infractions visées à l’article 2 et punisse
    ces infractions de peines appropriées. Le ﬁnancement par un Etat
    d’actes de terrorisme n’est pas visé par la CIRFT. Un tel ﬁnancement
    n’entre pas dans le champ d’application de cet instrument. Conﬁrma-
    tion en est apportée par les travaux préparatoires de la convention. »
   3. Les quatre premières phrases n’étayent en rien la conclusion selon
laquelle « le ﬁnancement par un Etat d’actes de terrorisme n’est pas visé
par la CIRFT ». Dans la première, la Cour se contente de rappeler que
l’infraction est commise par une « personne », sans entreprendre aucune
analyse du sens de ce terme. Dans la deuxième, elle indique uniquement
que, selon le préambule de la convention, celle-ci a pour but d’assurer la
répression du ﬁnancement du terrorisme en faisant en sorte que les
auteurs d’une telle infraction soient poursuivis et punis, sans préciser
— et c’est là un point important — si le terme « auteurs » désigne à la fois
les agents de l’Etat et les personnes privées. Dans la troisième phrase, la
Cour dit que la convention vise les infractions commises par des indivi-
dus. Simplement fondée sur les deux premières phrases, cette conclusion
reﬂète l’absence de tout examen du sens des termes « toute personne »
employés au paragraphe 1 de l’article 2. Dans la quatrième phrase, la

                                                                           104

       application de la cirft et de la ciedr (décl. robinson)            659

Cour se borne à rappeler l’obligation que fait la convention aux Etats
parties d’ériger en infractions pénales au regard de leur droit interne les
infractions visées à l’article 2. Il est clair que les Etats pourraient ériger
comme telles les infractions commises par des agents publics, auquel cas
il serait à tout le moins permis de soulever la question de leur responsabi-
lité à l’égard de tels actes.
   4. Rien dans ces quelques phrases ne permet en conséquence de
conclure que le ﬁnancement par l’Etat du terrorisme n’entre pas dans le
champ de la convention. Il en résulte que, lorsqu’elle cite ensuite, à la
septième phrase, les travaux préparatoires de la convention à l’appui de
sa conclusion antérieure, la Cour cherche en réalité à corroborer une
conclusion qui ne repose sur aucune analyse du texte de la convention. Il
peut être recouru aux travaux préparatoires pour conﬁrmer le sens d’un
mot qui découle de l’application de la règle générale d’interprétation
énoncée à l’article 31 de la convention de Vienne sur le droit des traités
(ci-après, la « convention de Vienne »). Etant donné que, en l’espèce, c’est
l’expression « toute personne » qu’il s’agissait d’interpréter –– et que, à ce
stade de son raisonnement, elle n’avait pas établi l’interprétation qu’il
convenait d’en faire en application de la règle d’interprétation énoncée à
l’article 31 de la convention de Vienne ––, la Cour n’était pas fondée à
recourir aux travaux préparatoires pour corroborer sa conclusion selon
laquelle le ﬁnancement par un Etat d’actes de terrorisme n’entre pas dans
le champ d’application de la convention.
   5. En parvenant à cette conclusion, la Cour n’a donc pas traité la véri-
table question qui se posait en l’aﬀaire, à savoir le sens de l’expression
« toute personne », ni l’incidence que le règlement de cette question était
susceptible d’avoir sur la règle générale de l’attribution aux Etats de la
responsabilité à raison des faits de leurs agents. L’approche suivie par la
Cour a notamment pour conséquence de rendre contestable la conclusion
énoncée au paragraphe 61, selon laquelle « la commission par l’agent d’un
Etat d’une infraction visée à l’article 2 n’engage pas par elle-même la res-
ponsabilité de l’Etat concerné au titre de la convention ».

   6. En raisonnant de la sorte, la Cour semble avoir « mis la charrue
avant les bœufs », puisqu’elle ne s’était, à ce stade, pas encore penchée sur
le sens de l’expression « toute personne » employée à l’article 2. Lorsqu’elle
en analyse eﬀectivement la signiﬁcation, la Cour conclut à raison que ces
termes englobent tant les personnes privées que les agents de l’Etat. Elle
interprète alors l’expression « toute personne » conformément à son sens
ordinaire, dans son contexte et à la lumière de l’objet et du but de la
convention. Toutefois, à ce moment-là, elle a déjà conclu que le ﬁnance-
ment étatique n’entrait pas dans le champ d’application de la convention.
En optant pour cette approche, la Cour s’est privée de la possibilité d’exa-
miner l’incidence que sa conclusion — tendant à englober les agents de
l’Etat dans l’expression « toute personne » — avait sur son analyse de la
question de savoir si les Etats étaient également visés par la convention.
Autrement dit, la Cour n’aurait pas dû déterminer que le ﬁnancement éta-

                                                                          105

          application de la cirft et de la ciedr (décl. robinson)                  660

tique n’entrait pas dans le champ d’application de la convention sans s’ap-
puyer sur une analyse du sens de l’expression « toute personne ».
   7. En tout état de cause, les travaux préparatoires de la convention
sont loin de conﬁrmer sans équivoque la conclusion selon laquelle le
ﬁnancement étatique n’entre pas dans le champ d’application de la
convention. Bien que la Cour les cite pour étayer cette conclusion, il
convient de noter que les travaux préparatoires militent tout autant, par
certains aspects, en faveur de la conclusion inverse. La Jamahiriya arabe
libyenne avait ainsi déclaré qu’elle
      « se félicit[ait] de la conclusion des négociations sur le projet de
      convention internationale pour la répression du ﬁnancement du ter-
      rorisme, mais souhait[ait] souligner la responsabilité qui rev[enait]
      aux Etats qui ﬁnan[çaient] le terrorisme, qui prot[égeaient] les terro-
      ristes et oﬀr[aient] un asile à leurs dirigeants et à leurs organisations.
      Ces actes criminels devraient être condamnés. » (Nations Unies,
      doc. A/C.6/54/SR.34, p. 3-4, par. 10.)
Cette déclaration, qui ﬁgure dans le document précisément cité au para-
graphe 59 de l’arrêt, met en évidence la prudence qui est de mise lorsqu’il
s’agit d’avoir recours aux travaux préparatoires d’un traité, en particulier
lorsque la nécessité d’un tel recours n’est pas clairement établie. Il convient
à cet égard de garder à l’esprit la mise en garde formulée par sir Hum-
phrey Waldock, rapporteur spécial, dans le « troisième rapport sur le droit
des traités » 1, à savoir que les travaux préparatoires ne constituent qu’un
moyen subsidiaire d’interprétation, qu’ils doivent être utilisés avec pru-
dence et que leur « force dépend de la mesure dans laquelle ils témoignent
de l’accord commun des parties sur le sens attaché aux termes du traité »
(les italiques sont dans l’original). Dans les circonstances de la présente
aﬀaire, il est permis de douter, au vu des déclarations contradictoires qui
ont été faites lors des travaux préparatoires quant à l’application de la
convention au ﬁnancement par un Etat d’actes constituant une infraction
au sens de l’article 2, qu’une quelconque communauté de vues se soit fait
jour entre les parties à cet égard. Les travaux préparatoires de la conven-
tion ne semblent donc apporter aucun éclaircissement sur ce point.


                                       Conclusion

   8. En conclusion, la Cour a eu recours aux travaux préparatoires de la
convention dans des circonstances qui ne sont pas admises par les règles
coutumières d’interprétation reﬂétées aux articles 31 et 32 de la conven-
tion de Vienne. Elle a en outre suivi un raisonnement qui n’établit pas que
le ﬁnancement par un Etat de faits constitutifs de l’infraction visée à l’ar-
ticle 2 n’entre pas dans le champ d’application de la CIRFT.


  1   Annuaire de la Commission du droit international, 1964, vol. II, p. 59-60.

                                                                                   106

         application de la cirft et de la ciedr (décl. robinson)                          661

        Références faites dans l’arrêt à des actes de terrorisme

   9. L’histoire des eﬀorts multilatéraux qui ont été déployés pour lutter
contre le terrorisme est marquée par l’incapacité des Etats de conclure un
quelconque traité mondial sur la question (ce qui s’explique avant tout
par la diﬃculté qu’ils éprouvent à se mettre d’accord sur une déﬁnition du
terrorisme), par l’approche en conséquence fragmentaire qui ressort des
nombreux traités de répression conclus à partir de 1970 2, et par une mul-
titude de résolutions adoptées sur le sujet par l’Assemblée générale des
Nations Unies depuis 1972.
   10. Le seul instrument mondial qui ait été adopté sur la question est la
convention de la Société des Nations pour la prévention et la répression
du terrorisme (1937). Ratiﬁée par un seul Etat, cette convention n’est
jamais entrée en vigueur.
   11. En 1972, l’Assemblée générale des Nations Unies a adopté la réso-
lution 3034 (XXVII) qui visait non seulement l’adoption de mesures pour
éliminer le terrorisme international, mais également l’étude des causes
sous-jacentes 3. La recherche d’un juste milieu entre, d’une part, l’adop-
tion de mesures de répression du terrorisme et, de l’autre, la prise en
considération des causes et motivations politiques de ce phénomène a
constitué l’aspect le plus important des tentatives faites dans l’histoire
moderne pour lutter contre le terrorisme international. Lors des discus-
sions tenues à l’ONU dans les années 1970 et 1980, des divergences de
vues se sont fait jour sur la question de savoir s’il y avait lieu, préalable-
ment à la mise en œuvre de mesures concrètes de répression, de procéder
à une étude des causes du terrorisme international ; de nombreux Etats
s’inquiétaient en outre de ce que, en l’absence de toute déﬁnition du phé-
nomène de terrorisme, la lutte des peuples pour la libération et l’indépen-
dance nationales pût être perçue comme relevant du terrorisme.
   12. A compter de 1991, les résolutions de l’Assemblée générale sur le
terrorisme ont cessé de faire référence, dans leur intitulé, aux causes sous-
jacentes du terrorisme international. Ce changement d’intitulé traduisait
un changement d’orientation, les résolutions visant dès lors presque
exclusivement à déﬁnir des mesures eﬀectives pour éliminer le terrorisme
international.
    2 C’est en 1970 qu’a été adoptée la première convention mentionnée dans l’annexe de la

CIRFT. La convention relative aux infractions et à certains autres actes survenant à bord
des aéronefs avait toutefois été adoptée en 1963.
    3 Nations Unies, Assemblée générale, résolution 3034 (XXVII) du 18 décembre 1972,

intitulée « Mesures visant à prévenir le terrorisme international qui met en danger ou
anéantit d’innocentes vies humaines, ou compromet les libertés fondamentales, et étude
des causes sous-jacentes des formes de terrorisme et d’actes de violence qui ont leur origine
dans la misère, les déceptions, les griefs et le désespoir, et qui poussent certaines personnes
à sacriﬁer des vies humaines, y compris la leur, pour tenter d’apporter des changements
radicaux ».
   Lors du débat qui a eu lieu sur la question à l’Assemblée générale, un certain nombre
d’Etats, dont la Jamaïque et la Syrie, ont souligné l’importance de reconnaître les causes
sous-jacentes du terrorisme international.

                                                                                          107

         application de la cirft et de la ciedr (décl. robinson)                              662

   13. L’incapacité d’adopter un traité multilatéral sur le terrorisme inter-
national est essentiellement due aux diﬃcultés que soulève la déﬁnition de
ce phénomène. D’une part, il est des Etats qui préconisent de ne mettre
l’accent que sur la nature odieuse des faits que proscrirait une convention
internationale. D’autre part, il en est qui entendent veiller à ce qu’il soit
tenu compte des causes sous-jacentes du terrorisme dans le cadre de
l’adoption d’un instrument international. Les pays en question consi-
dèrent qu’il faudrait exclure de la déﬁnition du terrorisme les mesures
prises par les peuples dans leur lutte pour la libération, l’autodétermina-
tion et l’indépendance nationales. Lors des travaux préparatoires de la
CIRFT, des déclarations fort révélatrices ont ainsi été faites par les repré-
sentants du Bahreïn et de la Libye, qui ont l’un et l’autre souligné la
nécessité de faire une distinction entre la lutte légitime des peuples pour
l’autodétermination et le terrorisme (Nations Unies, doc. A/C.6/54/SR.33,
p. 10, par. 58, et doc. A/C.6/54/SR.34, p. 2, par. 7).
   14. Ne parvenant pas à adopter un traité multilatéral qui déﬁnisse le
terrorisme international, les Etats ont conclu au niveau mondial nombre
de traités 4 fondés sur l’approche, plus simple et moins problématique,
consistant à ériger en infractions certains faits qualiﬁés comme tels. Les
rédacteurs de ces instruments se sont tous bien gardés d’employer le mot
« terrorisme » pour déﬁnir les faits constitutifs des infractions en question.
Il ressort d’un examen des neuf traités ﬁgurant dans l’annexe visée à l’ali-
néa a) du paragraphe 1 de l’article 2 de la convention que, dans aucun
d’eux, les faits constitutifs des infractions respectives ne sont qualiﬁés
d’actes de terrorisme 5. A l’instar de la CIRFT, ces traités ne font qu’in-
terdire des faits spéciﬁques. Il est signiﬁcatif que, bien que le préambule
de deux de ces instruments contienne des références au terrorisme, il n’en
est pas fait mention dans leurs articles, pas même dans ceux qui éta-
blissent l’infraction 6. A cet égard, la CIRFT est semblable à ces traités, en
   4   Outre les neuf traités énumérés dans l’annexe, les instruments de répression suivants
ont été adoptés : convention relative aux infractions et à certains autres actes survenant à
bord des aéronefs (1963), convention internationale pour la répression des actes de terro-
risme nucléaire (2005) et convention sur la répression des actes illicites dirigés contre l’avia-
tion civile internationale (2010).
     5 Les neuf instruments énumérés à l’annexe sont les suivants : convention pour la répres-

sion de la capture illicite d’aéronefs (1970), convention pour la répression d’actes illicites
dirigés contre la sécurité de l’aviation civile (1971), convention sur la prévention et la
répression des infractions contre les personnes jouissant d’une protection internationale, y
compris les agents diplomatiques (1973), convention internationale contre la prise d’otages
(1979), convention internationale sur la protection physique des matières nucléaires (1980),
protocole pour la répression d’actes illicites de violence dans les aéroports servant à l’avia-
tion civile internationale, complémentaire à la convention pour la répression d’actes illicites
dirigés contre la sécurité de l’aviation civile (1988), convention pour la répression d’actes illi-
cites contre la sécurité de la navigation maritime (1988), protocole pour la répression d’actes
illicites contre la sécurité des plates-formes ﬁxes situées sur le plateau continental (1988)
et convention internationale pour la répression des attentats terroristes à l’explosif (1997).
     6 Dans la convention internationale contre la prise d’otages (1979) et la convention

internationale pour la répression des attentats terroristes à l’explosif (1997), le terrorisme
est mentionné dans le préambule mais non dans les articles établissant l’infraction.

                                                                                              108

         application de la cirft et de la ciedr (décl. robinson)                           663

ce que son préambule comporte une référence au terrorisme, mais qu’il
n’en est fait mention ni dans l’article établissant l’infraction ni dans aucun
autre article. Tous les traités ﬁgurant dans l’annexe ont été conclus dans
la zone d’ombre engendrée par l’incapacité de la communauté internatio-
nale de s’entendre sur une déﬁnition du terrorisme international. Ainsi, ils
circonscrivent certains faits à incriminer. Toutefois, faute d’accord sur
une telle déﬁnition, leurs auteurs ont évité de qualiﬁer ces faits d’actes de
terrorisme. Par exemple, la convention de 1970 pour la répression de la
capture illicite d’aéronefs érige en infraction le fait de s’emparer d’un
appareil (ce que l’on appelle couramment « détournement »), mais ne le
qualiﬁe pas d’acte de terrorisme, contrairement à ce que l’on dirait dans
la langue ordinaire. De même, la convention internationale de 1979 contre
la prise d’otages ne fait qu’incriminer pareil acte et ne le qualiﬁe pas
d’acte de terrorisme, bien que ce soit l’expression que l’on emploierait en
langage familier.
   15. Une démarche analogue se retrouve dans les traités de répression
adoptés après la CIRFT 7 : l’acte prohibé n’y est pas qualiﬁé de terroriste ;
l’infraction y est déﬁnie comme étant constituée par la commission de
certains faits. Il est à noter que, comme la CIRFT, la convention interna-
tionale de 2005 pour la répression des actes de terrorisme nucléaire fait
référence au terrorisme dans son intitulé et son préambule, mais n’en fait
aucune mention dans son article établissant l’infraction.
   16. Cet historique du droit montre que ce n’est pas un simple hasard si
la CIRFT ne décrit pas l’infraction visée en son article 2 comme un acte
terroriste, alors même que son titre et son préambule évoquent le phéno-
mène du terrorisme. Si, au cours des négociations, il avait été décidé de
retenir à l’article 2 la formulation « [c]ommet l’infraction de terrorisme
au sens de la présente Convention toute personne », au lieu de « [c]ommet
une infraction au sens de la présente Convention toute personne », le pro-
jet de convention se serait à n’en pas douter heurté à de graves objections
de la part de plusieurs pays désireux de créer une exception destinée aux
peuples luttant pour la libération, l’autodétermination et l’indépendance.
C’est pour cette raison que la conclusion formulée par la Cour au para-
graphe 63 est problématique. Il s’agit du dictum suivant : « Un élément
constitutif d’une infraction visée au paragraphe 1 de l’article 2 de la
CIRFT est que le pourvoyeur doit fournir les fonds « dans l’intention de
les voir utilisés ou en sachant qu’ils seront utilisés » en vue de commettre
un acte de terrorisme. » Cette conclusion pose problème parce qu’aucun
des articles de la CIRFT — pas même l’article 2, qui établit l’infraction —
ne contient la moindre référence à « un acte de terrorisme ». Cela ne prê-
terait bien évidemment pas à contestation si, dans l’arrêt, le mot terrorisme
n’était pas employé comme un terme technique désignant l’infraction
visée à l’article 2. Toutefois, la mention faite ici de l’« élément constitutif

    7 Convention internationale pour la répression des actes de terrorisme nucléaire (2005)

et convention sur la répression des actes illicites dirigés contre l’aviation civile internatio-
nale (2010).

                                                                                           109

       application de la cirft et de la ciedr (décl. robinson)             664

d’une infraction », c’est-à-dire « l’intention » (la mens rea) requise par le
paragraphe 1 de l’article 2 pour que l’infraction soit constituée, indique
très clairement que, par « un acte de terrorisme », l’on entend l’infraction
établie par la convention. La Cour aurait dû s’en tenir à l’approche qu’elle
a adoptée dans ce même paragraphe lorsqu’elle évoquait « un acte parti-
culier entr[ant] dans les prévisions de l’alinéa a) ou b) du paragraphe 1 de
l’article 2 ». Cette observation s’applique à d’autres parties de l’arrêt où le
mot « terrorisme » est utilisé comme un terme technique désignant l’in-
fraction visée à l’article 2. En tout état de cause, si l’expression « acte de
terrorisme » devait être retenue au paragraphe 63, il serait plus approprié
de parler d’acte de ﬁnancement du terrorisme.
   17. La référence que fait la Cour à des « actes de terrorisme » pour
désigner l’infraction établie à l’article 2 risque de conduire certains Etats
à se demander comment les actes visés dans cette disposition peuvent être
considérés comme constitutifs de terrorisme sans qu’aucune exception
n’ait été ménagée pour les cas où de tels actes seraient commis par des
peuples luttant pour la libération, l’autodétermination et l’indépendance.
Il y a lieu de relever que, en adhérant à la CIRFT, le Koweït a fait une
déclaration dans laquelle il distinguait le terrorisme de la « lutte nationale
légitime contre l’occupation ».

                                            (Signé) Patrick L. Robinson.




                                                                           110

